DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1 and 3-17 are pending in this application and were examined on their merits.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/24/2021 has been entered.




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-15 and 17 are rejected under 35 U.S.C. § 103 as being unpatentable
over Furlan et al. (WO 2013/114219 A2) cited in the IDS, in view of Udagawa et al.
(US 2005/0054071 A1), Silver et al. (US 2007/0237857 A1), Danisco (2010) and
Aikawa et al. (JP 55-039708 A, see translation), both of record.

Furlan et al. teaches a method for producing maltitol, comprising:
liquefying a starch milk to form a liquefied starch in the presence of a-
amylase (Pg. 3, Lines 25);
followed by saccharification of the liquefied starch in the presence of β-amylase
and a debranching enzyme to form a maltose syrup A (Pg. 4, Lines 18-19 and Pg. 5, Lines 1-4) which is then concentrated/enriched in maltose to form maltose syrup B
(Pg. 6, Lines 10-11 and Pg. 7, Lines 1-6);
hydrogenating maltose syrup B to form aqueous maltitol (composition C) (Pg. 7,
Lines 6-8);
concentrating/enriching the liquid maltitol composition (dry matter/weight of at
least 97%) to form composition D (Pg. 8, Lines 4-5); and

Lines 4-17), and reading on Claims 1 in part, 5, 6, 7, 9 in part and 15.

The teachings of Furlan et al. were discussed above.

Furlan et al. did not teach a method wherein a granular starch is used in the
liquefaction step or wherein an aqueous solution of β-amylase, potassium sorbate,
glycerol and sodium carbonate is used, as required by Claim 1 and 10;
wherein the potassium sorbate is present from 0.1 to 0.38% (w/w), the glycerol is
present from 35-45% (w/w) and the sodium carbonate is present from 0.1 -0.3%
(w/w), as required by Claims 1, 3, 9 and 10;
wherein the β-amylase is present from between 5-20% (w/w) or from 35-50%
(w/w) by dry weight, as required by Claim 4 and 10;
wherein the aqueous solution contains from 35-50%(w/w) water, as required by
Claim 11;
wherein the aqueous solution is stored for at least one day before introduction
into the liquefied starch, as required by Claims 8, 12 and 13;
wherein the content of reducing sugars in the reaction medium at the end of
step c) is less than 1%, as required by Claim 14;
wherein the aqueous solution of beta-amylase consists of:
0.05 to 0.5 percent by weight potassium sorbate,\
30 to 50 percent by weight glycerol,
0.05 to 0.5 percent by weight sodium carbonate,

35 to 50 percent by weight water, as required by Claim 15;
or wherein the aqueous solution of beta-amylase is prepared by providing a non-stabilized beta-amylase aqueous solution and adding the potassium sorbate, glycerol, and sodium carbonate to the non-stabilized beta-amylase aqueous solution within less than one day after the non-stabilized beta-amylase aqueous solution is formed, as required by Claim 17.

Udagawa et al. teaches a method wherein granular starch is heated to disperse
starch into a solution (starch milk) which is than liquefied by enzymatic hydrolysis with
α-amylase followed by saccharification with β-amylase (Pg. 1, Paragraph [0006]).

Silver et al. teaches certain food-approved materials or ingredients can be added
to liquid or dried enzyme formulations in order to: (1) stabilize enzyme activity during
purification, processing, storage, and/or abuse. (2) inhibit the growth of microorganisms,
(3) permit standardization of the active ingredient, and/or (4) facilitate more convenient
dispensing of the enzyme.  Such materials or ingredients include antimicrobials which
inhibit microbial growth in the product, stabilizers which preserve enzyme activity during
drying, storage, or abuse, dispersants which help wet or disperse the enzyme, buffering
agents which control the pH of the formulation and during use and bulking/standardization agents which permit adjustment of activity to a standardized
level and convenient dispensing of the enzyme. 

potassium sorbate, sodium erythorbate. Other stabilizers include sugars such as sucrose and lactose, polyols such as glycerol, sorbitol, mannitol, salts such as sodium chloride, potassium chloride, ammonium chloride, organic acids such as citric acid, proteinaceous materials such as non-fat milk, and whey protein concentrate, and the like, oligomers such as polyvinylpyrrolidone, polyethylene glycol, and amphoteric materials such as betaine and gamma-aminodibutyrate.  The mechanism (mode of action) of the stabilization is not always well known; but appears to involve protection of the enzyme protein (or in some cases, nonprotein entity required for activity) from the denaturing or deactivating of thermal extremes, desiccation, shear, osmotic stress, pH stress, ionic gradients, proteolysis and other adverse forces. Buffering agents include acetic acid, sodium acetate, sodium phosphate, sulfuric acid, calcium carbonate and the like (Pg. 1, Paragraph [0003)).

Danisco teaches an aqueous solution consisting of:  α-amylase at 30-35% (w/w), water at 24-44% (w/w), glycerol at 24-44% (w/w) and potassium sorbate at 0.50% (w/w) (Pg. 1, Column 2, Lines 13-17).






et al. teaches a method of extracting starch comprising a liquefaction
step with a liquefied enzyme agent (thermostable amylase) and enzyme stabilizer at
0.05-5% (w/w) (Pg. 3, Claims 1 and 3 and Pg. 4, Lines 16-17) wherein the enzyme
stabilizer may be a water-soluble salt such as calcium carbonate or a water-soluble
sodium salt such as sodium carbonate and the amount of stabilizer is adjusted to
maintain desired pH (Pg. 5, Lines 10-16).

It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to modify the method of Furlan et al. of preparing
maltitol from starch milk to use granular starch to obtain the starch milk as taught by
Udagawa et al. because Furlan et al. does not indicate how they obtained the starch
milk used in the process and Udagawa et al. provides a teaching of how starch milk is
obtained from granular starch prior to liquefaction.  Those of ordinary skill in the art
before the effective filing date of the claimed invention would have been motivated to
make this modification in order to obtain the starch milk needed to perform the process.
There would have been a reasonable expectation of success as both methods are
drawn the liquefaction of starch milk followed by enzymatic saccharification.







effective filing date of the claimed invention to modify the method of Furlan et al. and
Udagawa et al. of preparing maltitol with an aqueous (water containing) solution of β-amylase to add only (reading on consisting of) potassium sorbate, glycerol and sodium carbonate to the aqueous solution containing β-amylase as taught by Silver et al., Danisco and Aikawa et al. because Silver et al. taught that materials or ingredients can be added to liquid or dried enzyme formulations in order to:  (1) stabilize enzyme activity during purification, processing, storage, and/or abuse, (2) inhibit the growth of microorganisms, (3) permit standardization of the active ingredient, and/or (4) facilitate more convenient dispensing of the enzyme, wherein the components may be potassium sorbate, glycerol and calcium carbonate.

Danisco taught an aqueous solution of α-amylase at 30-35% (w/w) (suggestive of
use in the same range for β-amylase and overlapping the range of Claim 11),
glycerol at 24-44% (w/w) (thereby overlapping the claimed range) and potassium
sorbate at 0.50% (w/w) (within or sufficiently close to the claimed range); and Aikawa et
al. taught a liquefied enzyme agent and enzyme stabilizer which may be sodium
carbonate at 0.05-5% (overlapping the claimed range).  Therefore, the art recognizes
the use of potassium sorbate, glycerol and sodium carbonate as stabilizers of enzyme
solutions and the selection of all of these components and combination thereof would
have been prima facie obvious to the ordinary artisan.  The MPEP at 2144.06 and 2144.07 states:
prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)
"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)

With regard to the amounts of the components, the optimization and adjustment
of result-effective reaction components by routine experimentation is prima facie
obvious to those of ordinary skill in the art, especially as the amounts of stabilizers
would affect the ability of the composition to prevent degradation/destabilization of the
enzyme component.

Those of ordinary skill in the art before the effective filing date of the claimed
invention would have found it obvious and been motivated to use β-amylase in
the amount suggested for use in the α-amylase composition of Danisco because this is
an art-recognized concentration of amylase enzyme suitable for use in starch
hydrolysis.  Further, those of ordinary skill in the art before the effective filing date of the
claimed invention would have found it obvious and been motivated to use the
concentration of β-amylase range of Claim 4, because the optimization and adjustment
of result-effective reaction components by routine experimentation is prima facie
obvious to those of ordinary skill in the art.  For example, the concentration of β-
amylase has a bearing on how fast or complete the saccharification of the liquefied
starch will be.  

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
In order to properly support a rejection on the basis that an invention is the result of "routine optimization", the examiner must make findings of relevant facts, and present the underpinning reasoning in sufficient detail. The articulated rationale must include an explanation of why it would have been routine optimization to arrive at the claimed invention and why a person of ordinary skill in the art would have had a reasonable expectation of success to formulate the claimed range. See In re Stepan, 868 F.3d 1342, 1346, 123 USPQ2d 1838, 1841 (Fed. Cir. 2017).

Finally, it would have been obvious to those of ordinary skill in the art before the
effective filing date of the claimed invention to store the aqueous solution of β-amylase
for at least one day prior to use because Silver et al. teaches certain food-approved
materials or ingredients can be added to liquid or dried enzyme formulations in order to
(1) stabilize enzyme activity during purification, processing, storage, and/or abuse, (2)
inhibit the growth of microorganisms, and that those ingredients include glycerol,
potassium sorbate and calcium carbonate (art-recognized equivalent to sodium
carbonate, as taught by Aikawa et al.),





With regard to the limitation of Claim 14, “wherein the content of reducing sugars
in the reaction medium at the end of step c) is less than 1%”, this appears to be an
inherent feature of the hydrogenation of maltose syrup B to form aqueous maltitol,
which is taught by Furlan et al. above, and which performs the same method step c) as
claimed and thus would be expected to have the same features and characteristics.

With regard to the limitation of Claim 17, “wherein the aqueous solution of
beta-amylase is prepared by providing a non-stabilized beta-amylase aqueous solution and adding the potassium sorbate, glycerol, and sodium carbonate to the non-stabilized beta-amylase aqueous solution within less than one day after the non-stabilized beta-amylase aqueous solution is formed”, this is a product-by-process limitation.  The aqueous solution of the prior art appears to be the same or similar to that of the claimed invention, even if prepared by a different process.   


"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)
"The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983)

Response to Arguments

Applicant's arguments filed 03/24/2021 have been fully considered but they are not persuasive. 

The Applicant argues that Silver is directed towards stabilized enzyme compositions, wherein the stabilized enzyme may be generically “amylase” in a list of 13 other enzymes and does not disclose the claimed β-amylase (Remarks, Pg. 8, Lines 3-14).




The Applicant argues that Silver cites potassium sorbate, glycerol and calcium carbonate as food-approved enzyme stabilizers but does not teach the combination of potassium sorbate, glycerol and sodium carbonate as claimed, much less the combination thereof with β-amylase in the claimed amounts (Remarks, Pg. 8, Lines 15-20).

This is not found to be persuasive for the following reasons, as noted by Applicant, Silver clearly teaches potassium sorbate, glycerol and calcium carbonate as food-approved enzyme stabilizers.  Aikawa teaches that calcium carbonate and sodium carbonate are art-recognized equivalent enzyme stabilizers.  Therefore, it would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Furlan et al. and Udagawa et al. of preparing maltitol with an aqueous solution of β-amylase to add potassium sorbate, glycerol and sodium carbonate (in place of calcium carbonate) to the aqueous solution containing β-amylase as taught by Silver et al., Danisco and Aikawa et al. because Silver et al. taught that materials or ingredients can be added to liquid or dried enzyme
formulations in order to: (1) stabilize enzyme activity during purification, processing,

standardization of the active ingredient, and/or (4) facilitate more convenient dispensing
of the enzyme, wherein the components may be potassium sorbate, glycerol and
calcium carbonate.  With regard to the amounts of the components, as discussed in the prior action and above, the optimization and adjustment of result-effective reaction components by routine experimentation is prima facie obvious to those of ordinary skill in the art, especially as the amounts of stabilizers would affect the ability of the composition to prevent degradation/destabilization of the enzyme component.

The Applicant argues that Danisco discloses a preparation containing α-amylase and not β-amylase as claimed and therefore it cannot be used to remedy the alleged deficiencies of Furlan as the ordinary artisan seeking to modify Furlan would not look to Danisco (Remarks, Pg. 8, Lines 21-26).

This is not found to be persuasive for the following reasons, as discussed above and in the prior action, those of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious and been motivated to use the composition containing enzyme stabilizing components of Danisco which are suitable for stabilizing an α-amylase to stabilize another, similar enzyme β-amylase as disclosed by Furlan and Udagawa.




This is not found to be persuasive for the following reasons, the Applicant has provided no evidence on the record to indicate that the ordinary artisan would not consider α-amylase and β-amylase equivalents with regard to enzyme stabilizing compositions.  The Specification example merely indicates that the best β-amylase stability (50% after 90 days) was found in Table 1, Column 3, the claimed embodiment.  This is in no way a teaching away from the use of glycerol and potassium sorbate and calcium carbonate, similar to the composition of Danisco (see Table 1,Column 6) which produced similar stability (47% after 90 days) to that claimed.  Thus, while the combination of Danisco may not provide the same level of stabilization of β-amylase, it nevertheless provides some β-amylase stabilization, rendering it a non-preferred embodiment.  Further, Applicant has not established that the alleged unexpected yield of maltitol is in fact unexpected and of both statistical and practical significance.  For
example, Pg. 19 of the Specification indicates the maltitol yield of the comparative
example is very close to that of Example 3.  The MPEP at 716.03(b) I. states:
The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992)

carbonate as stabilizers of α-amylase not β-amylase as claimed.  Applicant further argues that calcium carbonate and sodium carbonate would not be considered equivalents based on the comparative examples in the Specification which compared the claimed composition to one containing calcium carbonate instead of sodium carbonate.  Applicant notes that the replacement of sodium carbonate for calcium carbonate does not provide the same “surprising” level of stability (Remarks, Pg. 9, Lines 13-25 and Pg. 10, Lines 1-2).

This is not found to be persuasive for the following reasons, clearly as evidenced
by the Specification both calcium carbonate and sodium carbonate provide some level
of β-amylase enzyme stabilization.  Thus, they are both equivalent enzyme stabilizers. That one provides a better degree of stabilization is in no way a teaching away from substituting one known equivalent for another.  Further, Applicant has not established that the alleged unexpected stabilization is in fact unexpected and of both statistical and
practical significance.  For example, Pg. 16, Table 1 of the Specification indicates the stabilization of the comparative examples in Columns 5-6 is very close to that of the claimed Example in Column 3.  The MPEP at 716.03(b) I. states:
The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992)

Applicant summarizes and restates arguments already made earlier in the remarks (Remarks, Pg. 10, Lines 3-21 and Pg. 11, Lines 1-16).

been further treated here.

The Applicant argues that the ordinary artisan in possession of Furlan, Silver and
Danisco would allegedly have selected potassium sorbate and glycerol and combine
them, as well as select calcium carbonate for the combination but this would not provide
the claimed combination of B-amylase, potassium sorbate, glycerol and sodium
carbonate (Remarks, Pg. 11, Lines 17-24).

This is not found to be persuasive for the following reasons, as discussed in the
prior action and above, Udagawa teaches a method wherein granular starch is heated to disperse starch into a solution (starch milk) which is than liquefied by enzymatic hydrolysis with α-amylase followed by saccharification with β-amylase.  Silver teaches the use of potassium sorbate, calcium carbonate and glycerol in compositions suitable
for stabilizing enzymes.  Danisco teaches an aqueous solution of α-amylase comprising
glycerol and potassium sorbate, while Aikawa teaches that in a method of extracting
starch comprising a liquefaction step (amylase) the enzyme stabilizer may be calcium
carbonate or sodium carbonate.  Thus, the ordinary artisan would have recognized that
the combination of potassium sorbate, glycerol and sodium carbonate would have been
suitable for stabilizing amylase enzymes, in particular β-amylase as taught by
Udagawa.  As discussed in the prior action, the references either overlap the claimed
ranges or are within/ sufficiently close to render the claimed ranges obvious.


it would render the reference unsuitable for its intended purpose as each of the
teachings of the comparative examples found in the secondary references and only the
claimed combination provides the best stabilization and maltitol yield (Remarks, Pg. 12,
Lines 1-7).

This is not found to be persuasive for the following reasons, Applicant has
provided no evidence that modifying Furlan in view of the cited references would
somehow prevent the production of maltitol from starch.  While the individual
comparative examples may individually provide less enzyme stabilization to some degree, they nevertheless all produce maltitol.  In response to Applicant's argument that the claimed combination can obtain a higher yield of maltitol, the fact that Applicant has
recognized another advantage which would flow naturally from following the suggestion
of the prior art cannot be the basis for patentability when the differences would
otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. &
Inter. 1985).

The Applicant argues that the Examiner has not provided adequate reasoning as
to why the ordinary artisan would have combined the cited references to arrive at the
claimed invention, the cited combined references do not teach all of the claimed
features or suggest/teach the unexpected results thereof. Applicant asserts that the
Examiner has utilized improper hindsight (Remarks, Pg. 12, Lines 8-15).


obviousness is based upon improper hindsight reasoning, it must be recognized that
any judgment on obviousness is in a sense necessarily a reconstruction based upon
hindsight reasoning.  But so long as it takes into account only knowledge which was
within the level of ordinary skill at the time the claimed invention was made, and does
not include knowledge gleaned only from the Applicant's disclosure, such a
reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ209 (CCPA 1971).  As stated in the prior action and above, the Examiner has provided sound logical reasoning as to why the ordinary artisan would have combined the cited references to arrive at the claimed invention with a reasonable expectation of success.  The Examiner notes that Applicant has not provided evidence on the record to support the allegations of unexpected results sufficient to overcome the prima facie case of obviousness.

The Applicant argues that Silver is directed towards stabilized enzyme compositions, wherein the stabilized enzyme may be generically “amylase” in a list of 13 other enzymes and does not disclose the claimed β-amylase, while Danisco and Aikawa only disclose α-amylase (Remarks, Pg. 13, Lines 1-3).

This is not found to be persuasive for the following reasons, the Silver reference clearly teaches that certain enzyme containing formulations may be stabilized by the addition of food-approved materials and ingredients. 


The Applicant argues that Silver teaches glycerol as a food-approved enzyme stabilizer, potassium sorbate as a suitable antimicrobial agent and calcium carbonate as a suitable buffering agent but does not teach the combination of potassium sorbate, glycerol and sodium carbonate as enzyme stabilizers as claimed (Remarks, Pg. 13, Lines 4-9).

This is not found to be persuasive for the following reasons, as noted by Applicant, Silver clearly teaches potassium sorbate, glycerol and calcium carbonate as food-approved enzyme stabilizers, that is, they (1) stabilize enzyme activity during
purification, processing, storage, and/or abuse. (2) inhibit the growth of microorganisms,
(3) permit standardization of the active ingredient, and/or (4) facilitate more convenient
dispensing of the enzyme.  Therefore, it would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Furlan et al. and Udagawa et al. of preparing maltitol with an aqueous solution of β-amylase to add potassium sorbate, glycerol and sodium carbonate (in place of calcium carbonate) to the aqueous solution containing β-amylase as taught by Silver et al., Danisco and Aikawa et al. because Silver et al. taught that materials or ingredients can be added to liquid or dried enzyme formulations in order to obtain these beneficial properties.

et al. (1990) whom examined the stability of compounds including glycerol and sodium carbonate wherein in glycerol and sodium carbonate alone enzyme activity ceased after 60 days.  Applicant therefore concludes that consistent with the comparative examples, the ordinary artisan would not have assumed that glycerol or sodium carbonate alone would provide the desired long-term stabilization effect for long-term storage of β-amylase (Remarks, Pg. 13, Lines 12-26 and Pg. 14, Lines 1-13).

This is not found to be persuasive for the following reasons, the Specification comparative example merely indicates that the best β-amylase stability (50% after 90 days) was found in Table 1, Column 3, the claimed embodiment.  This is in no way a teaching away from the use of glycerol and potassium sorbate and calcium carbonate, similar to the composition of Danisco (see Table 1,Column 6) which produced similar stability (47% after 90 days) to that claimed.  Thus, while the combination of Danisco may not provide the same level of stabilization of β-amylase, it nevertheless provides some β-amylase stabilization, rendering it a non-preferred embodiment.  Further, the ordinary artisan in possession of Upadhyay et al. would merely conclude that the use of glycerol and sodium carbonate alone was not desired in the long-term stability of solutions of β-amylase.  The reference says nothing with regard to their use as a combination with other known enzyme stabilizing compounds.  



The Applicant argues that even if the ordinary artisan combined potassium sorbate and glycerol, despite the alleged lack of teaching to do so, and in view of Upadhyay, it would not have resulted in the claimed invention but the comparative example found in Column 1 of Table 1 (Remarks, Pg. 14, Lines 21-26).

This is not found to be persuasive for the following reasons, the Examiner’s reasoning for finding obvious the claimed combination of potassium sorbate, glycerol, sodium carbonate and β-amylase were discussed both above and in the prior action.  The Examiner’s reasoning for finding the teachings of Upadhyay unpersuasive were discussed above.  

Applicant restates arguments that calcium carbonate and sodium carbonate would not be considered equivalents based on the comparative examples in the Specification which compared the claimed composition to one containing calcium carbonate instead of sodium carbonate (Remarks, Pg. 15, Lines 13-24).



both calcium carbonate and sodium carbonate provide some level of β-amylase enzyme stabilization.  Thus, they are both equivalent enzyme stabilizers. That one provides a better degree of stabilization is in no way a teaching away from substituting one known equivalent for another.  Further, Applicant has not established that the alleged unexpected stabilization is in fact unexpected and of both statistical and practical significance.  For example, Pg. 16, Table 1 of the Specification indicates the stabilization of the comparative examples in Columns 5-6 is very close to that of the claimed Example in Column 3.  The MPEP at 716.03(b) I. states:
The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992)

The Applicant restates arguments that even if one were to consider α-amylase and β-amylase equivalent, an alleged improper comparison, the Upadhyay reference demonstrates that the ordinary artisan would have been aware that sodium carbonate alone is not a good candidate for long-term storage of β-amylase which would allegedly teach away from substituting sodium carbonate for calcium carbonate (Remarks, Pg. 16, Lines 1-8).



et al. would merely conclude that the use of glycerol and sodium carbonate alone was not desired in preserving the long-term stability of solutions of β-amylase.  The reference says nothing with regard to their use as a combination with other known enzyme stabilizing compounds and in no way teaches against or away from either; the replacement of art-recognized enzyme stabilizing equivalents calcium carbonate and sodium carbonate, or their use in combination with other known enzyme stabilizing compounds.

The Applicant argues that based on these findings it cannot be concluded that the stabilizing effect of sodium carbonate on α-amylase would provide similar results for β-amylase and the skilled artisan in possession of the teachings of Aikawa and Upadhyay would recognize the stabilizing effect of sodium carbonate on α-amylase while allegedly somehow knowing that a similar effect could not be obtained with β-amylase (Remarks, Pg. 16, Lines 9-14).

This is not found to be persuasive for the reasoning provided both above and in the prior action where the Examiner has provided sound, logical reasoning based on evidence in the prior art that the stabilizing effect of sodium carbonate and other known compounds on α-amylase solutions would be expected in other amylase solutions, particularly β-amylase.
alone would have no motivation to select the claimed composition  (Remarks, Pg. 16, Lines 15-22).

This is not found to be persuasive for the following reasons, as discussed above, the ordinary artisan in possession of Upadhyay et al. would merely conclude that the use of glycerol and sodium carbonate alone was not desired in the long-term stability of solutions of β-amylase.  The reference says nothing with regard to their use as a combination with other known enzyme stabilizing compounds and in no way teaches against or away from either; the replacement of art-recognized enzyme stabilizing equivalents calcium carbonate and sodium carbonate, or their use in combination with other known enzyme stabilizing compounds. In the prior action and above, the Examiner has provided sound, logical reasoning based on evidence in the prior art that the stabilizing effect of sodium carbonate and other known compounds on α-amylase solutions would be expected in other amylase solutions, particularly β-amylase.

The Applicant argues that New Claim 16 recites “consisting of” language which is precluded by Furlan’s use of a debranching agent (Remarks, Pg. 17, Lines 8-15).




no indication at all in the reference that the two enzymes are added as part of the same solution.  Therefore, the Examiner maintains that the limitation is obvious for reasons of record provided above.

The Applicant argues that the New limitations of Claim 17 are not taught or disclosed by the cited prior art ((Remarks, Pg. 17, Lines 16-20).

This is not found to be persuasive for the following reasons, with regard to the limitation of Claim 17, “wherein the aqueous solution of beta-amylase is prepared by providing a non-stabilized beta-amylase aqueous solution and adding the potassium sorbate, glycerol, and sodium carbonate to the non-stabilized beta-amylase aqueous solution within less than one day after the non-stabilized beta-amylase aqueous solution is formed”, this is a product-by-process limitation.  The aqueous solution of the prior art appears to be the same or similar to that of the claimed invention, even if prepared by a different process.  The MPEP at 2113 I and II states:
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)



prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983)

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348.  The examiner can normally be reached on Monday-Friday 12pm-8pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/PAUL C MARTIN/           Examiner, Art Unit 1653                                                                                                                                                                                                        08/30/2021